Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 06/04/2019.
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, 14-16, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0050601 to Zeh et al. (hereinafter Zeh) in view of US 2014/0086406 to Polzin et al. (hereinafter Polzin).
As to claims 1, 11 and 18, Zeh teaches a data security system, comprising: universal resistant block (URB) (FIG. 1, HSM 101, paragraph 17, HSM resistant against differential power analysis) circuitry that includes: input interface circuitry and 5output interface circuitry (paragraphs 42 and 48, interface that receives the encrypted maim key K_cipher and the means to transmit the short term third party key), the URB circuitry to: receive at least one secret key data value via the input interface circuitry (paragraph 42, interface that receives the encrypted maim key K_cipher); generate at least one ephemeral key data value using the received at least one secret 10key data value and the at least one received seed data value (paragraphs 47 and 48, the HSM generates a derived main key K’ intended for use as a short term third-party key using the random number R and the main key K, the K’ read as the ephemeral key as it is a short term key); cryptographic circuitry (FIG. 1, CS 120 and paragraphs 47 and 48 second circuit section 121 of crypto satellite 120) that includes: input interface circuitry and output interface circuity (FIG. 1, two-way connection 132, paragraphs 27, 32 and 48), the cryptographic circuitry to: receive at least one input data portion via the cryptographic input interface circuitry (paragraph 27, data received at the circuit 122); receive the at least one ephemeral key data value generated by the URB circuitry via 15the cryptographic input interface circuitry (paragraph 48, the short-term key K’ transmitted to the second circuit section of the crypto satellite); and for each received input data portion: generate a corresponding transformed output data portion using the respective input data portion and at least one of the one or more received ephemeral key data values (paragraphs 27, 47 and 48, the K’ key transmitted to the second circuit section to use for encryption, which performs the cryptographic processing and the received data does not leave as plain text).
Zeh does not explicitly teach receiving data representative of at least one seed data value via the input interface circuitry.
However, Polzin teaches receiving data representative of at least one seed data value via the input interface circuitry (FIG. 10 and paragraph 98, seeds into mux 166 used for generating a key by the AES SKG).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Zeh to include the input of a seed for the generation of the encryption key as taught by Polzin in order to increase the complexity and degree of randomness of the derived key therefore increasing the overall security of the system.
As to claims 7, 14 and 21, Zeh teaches random value generation circuitry to generate at least one random value; wherein the at least one random value provides at least a portion of the at least one seed data value (paragraph 47, random number used to generate K’).
As to claims 8, 15 and 22, Zeh teaches random value generation circuitry to generate at least one pseudo-random value; wherein the at least one pseudo-random value provides at least a portion of the at least one seed data value (paragraphs 43 and 47, pseudo random number and random number used to generate K’).
As to claims 9, 16 and 23, Polzin teaches wherein the at least one seed data value comprises a plurality of seed data values (FIG. 10, Seeds A and B); wherein the at least one input data portion comprises a plurality of input data portions (FIG. 10, inputs UID2, GenID_2A and GenID_2B); and 20wherein each of the plurality of input data portions provides at least a portion of a respective one of the plurality of seed data values (FIG. 11 and paragraphs 102 and 103).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeh in view of Polzin in further view of US 2008/0008322 to Fontana et al. (hereinafter Fontana).
As to claim 4, Zeh and Polzin do not explicitly teach splitter circuitry to receive the at least one seed data value and to generate a plurality of seed data chunks; a plurality of elementary block circuits, 
However, Fontana teaches splitter circuitry to receive the at least one seed data value and to generate a plurality of seed data chunks; a plurality of elementary block circuits, each of the plurality of elementary block circuits to receive: a respective one of the plurality of seed data chunks; and 15data representative of the at least one secret key data value (paragraph 28, key session derivation including splitting the key-seed wherein each piece of the split seed is used to derive keys, respectively, used to encipher data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Zeh and Polzin to include the splitting of the seed data value as taught by Fontana in order to reduce the number of operations to derive the generated key, therefore reducing the time of operation and probability of attack (paragraph 33).

Allowable Subject Matter
Claims 2, 3, 5, 6, 10, 12, 13, 17, 19, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497